[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S APPEAL
The order entered on February 9, 1998 denying the State of Connecticut's Motion (#120) is vacated. The court's order entered February 18, 1998 sustaining the defendant's appeal is vacated. The defendant's appeal is dismissed for the defendant's failure to follow § 46b-231(n) which required the defendant to certify the serving of a copy of his appeal and petition on the Attorney General.
Harrigan, J